Citation Nr: 0427623	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-11 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB), for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the criteria of 38 U.S.C.A. § 1318 
(West 2002).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1950 to July 
1952.  He died in December 1994.  The appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The RO denied entitlement to service connection for the cause 
of the veteran's death, DIC pursuant to the provisions of 
38 U.S.C.A. § 1318, and service connection for PTB for 
purposes of accrued benefits.  The appellant's timely 
substantive appeal was received in June 1999.  In May 2001, 
the Board remanded the claims.  

In January 2004, the appellant was advised that the Board was 
seeking additional medical opinion.  The Board advised the 
claimant when the medical opinion was rendered, and provided 
the appellant a copy of that medical opinion, in February 
2004.  

In February 2004, the appellant's representative indicated 
that the appellant had no additional evidence to offer, and 
waived the 60-day response period.  

Accordingly, the Board may proceed with appellate review at 
this time.




FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting or obtaining such evidence, and obtained and 
fully developed, to the extent possible, all other evidence 
necessary for the equitable disposition of her claims.

2.  Resolving in the claimant's favor doubt as to why service 
connection for PTB was not granted in 1952, the evidence of 
record establishes that the veteran was entitled to service 
connection for PTB at the time of his death.  

3.  The veteran died in December 1994; the death certificate 
lists the immediate cause of death as acute myocardial 
infarction due to or as a consequence of coronary 
atherosclerosis, and also reflects that a significant 
condition contributing to the veteran's death but not 
resulting in the underlying cause of death was 
cardiomyopathy.

4.  At the time of his death, the veteran was entitled to 
service connection for PTB, but his PTB was inactive, so he 
was not entitled to a total schedular evaluation; service 
connection was not in effect for any other disability, nor 
was entitlement to service connection for any other 
disability established by the evidence of record at the time 
of the veteran's death.

5.  Service-connected PTB, or any residual thereof, was not 
an immediate or underlying cause of the veteran's death, and 
his service connected disability did not contribute 
substantially or materially to cause his death.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the claimant's favor, 
service connection for PTB, for purposes of accrued benefits, 
is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.1000 (2003).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2003).

3.  The criteria for entitlement to DIC have not been met.  
38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.22, 4.16, 4.97, Diagnostic Code 6701-6724, 6730, 
4.89, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's PTB, and subsequent 
removal of a rib and a portion of the left lung, weakened his 
heart and contributed materially and substantially to the 
cause of the veteran's death.


Preliminary Matter: Duties to Notify& to Assist

The claims underlying this appeal were submitted to the Board 
in early 1998, more than two years prior to November 2000, 
when the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This law redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103A(f) 
(West 2002).  The VCAA describes certain duties owed by VA to 
a claimant.  

First, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA also has a duty to assist the 
claimant in obtaining the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has recently held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
As noted in this case, however, the initial RO actions had 
been completed prior to enactment of the VCAA, and the 
appellant had perfected appeal of her claims prior to 
enactment of the VCAA as well.  The Board's May 2001 decision 
was the first adjudicative action following the enactment of 
the VCAA.  In its May 2001 Remand, the Board directed that 
the RO review the claims file and ensure that actions 
required under the VCAA be completed.  Through this 
discussion, the Board notified the appellant of the enactment 
of the VCAA.

The RO issued a June 2001 letter that specifically advised 
the appellant of the enactment of the VCAA, the provisions of 
that act, and VA's duties to notify and assist the veteran 
under that act.  The RO also set forth the evidence required 
to substantiate the claim, and advised the appellant as to 
additional evidence and information required from her.  The 
letter advised the appellant as to the actions VA was 
undertaking to assist in developing the claim, and advised 
the appellant of her responsibility to identify and submit 
evidence.  On page three, the letter advised the appellant 
that she should submit "any evidence" that would support 
her claim for service connection for the cause of the 
veteran's death.

In a June 2001 reply, the appellant stated that she had no 
additional evidence.  The RO requested that the appellant 
authorize release of the records that the Board's May 2001 
remand directed the RO to associate with the record.  The 
appellant authorized such release in July 2001.  

In April 2002, the RO requested updated authorizations for 
release of clinical records.  In July 2002 and in September 
2002, and in other communications as well, the RO advised the 
appellant of the status of her claims.  Finally, when the 
Board determined that additional medical opinion was 
required, the Board notified the appellant, in January 2004, 
that the opinion would be sought.  When the opinion was 
rendered, the Board informed the appellant, in a February 
2004 letter, and provided the appellant with a copy of the 
opinion rendered.

The claimant was first advised of the criteria for 
entitlement to service connection for the cause of the 
veteran's death and for DIC in a January 1999 rating 
decision.  The appellant was again notified of the laws and 
regulations applicable to her claim in a May 1999 SOC, in a 
July 2000 supplemental statement of the case (SSOC), and an 
October 2000 SSOC.  As noted above, the Board's May 2001 
Remand advised the appellant of the enactment of the VCAA and 
of the evidence required to adjudicate her claims.  A January 
2003 SSOC again reviewed the evidence and discussed the 
criteria applicable to each claim.

In June 2001, the RO issued a letter which specifically 
advised the appellant of the enactment of the VCAA and 
outlined the provisions of that act.  The letter described 
the appellant's responsibilities and the efforts that VA 
would make to assist in the development of her claim.  In 
July 2002, the RO issued a letter which reminded the 
appellant of her responsibility to assist in obtaining 
records.  These communications clearly advised the appellant 
of the VCAA and of VA's duties under the provisions of that 
recently-enacted law.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
also VAOPGCPREC 1-04 (holding that the CAVC's statement 
in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to request a claimant to provide any evidence 
in his or her possession that pertains to the claim is 
obiter dictum and is not binding on VA).  In any case, 
as noted above, the RO's June 2001 letter notified the 
appellant that she should submit "any evidence" which 
might support her claim.  It appears to the Board, to 
the extent that the "fourth element" applies in this 
case, the RO has adequately addressed this requirement.  

The record establishes that the appellant, during the 
course of the approximately seven years since she 
submitted this claim, has been fully notified of the 
need to identify or submit to VA any evidence pertaining 
to her claim.  In particular, the Board's May 2001 
Remand, and the various items of correspondence from the 
RO regarding the development of the claim, all discussed 
and addressed evidence which was not of record which 
might be relevant to the claim.  Each of these 
communications reflected that identification of evidence 
was the responsibility of the appellant, and each of 
these communications described evidence the appellant 
could submit.  

Essentially, the VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, although 
the content of each of the VCAA notice requirements appears 
to have been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is no prejudicial or 
harmless error. 

The remainder of this discussion is included because the VCAA 
notice in this case was not provided to the appellant prior 
to the initial RO adjudication denying the claim, and thus 
the timing of the notice does not comply with the holding in 
Pelegrini, supra.  Although the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, the CAVC appeared to leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC found, on the one hand, that the failure to provide 
the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 428, 429.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case such as this one, where no pre-AOJ notice of the VCAA 
was provided because the claim was submitted and adjudicated 
initially before the VCAA was enacted.  The only way the AOJ 
could provide such a notice in cases such as this, where 
appeal from an initial decision was perfected prior to 
enactment of the VCAA, would be to vacate all prior 
adjudications, including the appellant's notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis in 
this case for concluding that harmful error occurs simply 
because the appellant received VCAA notice after the initial 
adverse adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
CAVC, otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 428, 429.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice of enactment of the VCAA was provided to the 
appellant in the Board's May 2001 Remand.  Thereafter, notice 
of enactment of the VCAA was provided by the AOJ to the 
appellant shortly after the claim returned to the AOJ on 
Remand from the Board, which was the AOJ's first opportunity 
to provide such notice.  The content of the notice provided 
by the AOJ in June 2001 and thereafter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After VCAA notice was provided, the case was readjudicated, 
and an additional SSOC was provided to the appellant, as well 
additional notices related to the RO's attempts to develop the 
claim following the Board's Remand.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

In addition to meeting the duty to provide the appellant with 
appropriate notice, VA has done everything reasonably 
possible to assist the appellant in the claim in this case.  
The VCAA provides that the duty to assist includes a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  The appellant provided medical 
opinions in March 2000, June 2000, and July 2000, and VA 
obtained medical opinions in June 2000 and September 2000, as 
well as in January 2004.  The duty to obtain medical opinion 
has been met.

In its Remand, the Board directed additional development, to 
include obtaining private records of the veteran's terminal 
hospitalization, sputum cytology examinations, and records of 
private physicians who had provided medical opinions.  In 
addition, the Board directed the RO to obtain additional 
evidence as to why the veteran's claim for service connection 
was denied in the early 1950s.  

Each of the items of evidence described by the Board was 
obtained, with the exception of further information about the 
veteran's initial claim for service connection for PTB.  As 
the claim for service connection for PTB has been decided in 
the appellant's favor, as described below, the failure to 
obtain this item of evidence is not prejudicial to the 
appellant, and discussion of duties under the VCAA as to that 
claim is not required, since the determination is favorable 
to the appellant. 

Accordingly, adjudication of the claim may proceed consistent 
with the VCAA.  A remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

In sum, VA has fully satisfied its duty to assist the 
appellant in this case.  To the extent that any provision of 
the VCAA or other applicable statute may be interpreted as 
requiring any additional action, any failure to perform some 
additional action is harmless error, and does not prejudice 
the appellant.


Factual Background

In February 1995, the spouse of the deceased veteran applied 
for burial benefits.  The claims file constructed for the 
veteran prior to his death could not be located.  VA 
attempted to rebuild the file.  The appellant was asked to 
provide any rating decisions, award letters issued by VA, or 
other documents regarding the veteran's benefits, so that the 
claims file could be rebuilt.

The service clinical records and other available records 
reflect that the veteran had active service from November 
1950 to July 1952.  His service medical records reflect that 
pulmonary tuberculosis was suspected during service.  He was 
losing weight.  His x-rays showed pulmonary infiltrates.  A 
Naval Physical Evaluation Board report dated in June 1952 
reflects that a diagnosis of pulmonary tuberculosis, left 
upper lobe, advanced, was assigned.  A segmental resection of 
the left upper lobe was performed post-service, in August 
1953, and he was discharged from hospitalization in November 
1953.  Examinations for purposes of the veteran's military 
disability, retired list, disclosed a diagnosis of arrested 
PTB in January 1957.  At that time, he was informed that his 
TB was 50 percent disabling for VA purposes.

The veteran's death certificate reflects that he died in 
December 1994 as the result of acute myocardial infarction 
which was due to or a consequence of coronary 
atherosclerosis.  The death certificate lists cardiomyopathy 
as the other significant condition contributing to death but 
not resulting in the underlying cause of death.

The summary of a private hospitalization in June 1993 
discloses that the veteran was admitted with acute 
respiratory insufficiency secondary to chronic obstructive 
lung disease and acute and chronic asthmatic bronchitis, as 
well as a degree of congestive heart failure and previous 
left bundle branch block.  The summary noted that there was a 
history of previous tuberculosis and lung surgery, but the 
chest x-ray had not changed recently.  Laboratory examination 
of the sputum was negative for tuberculosis.

The summary of a September 1994 VA hospitalization reflects 
that the veteran was treated for left ventricular 
dysfunction.  Cardiac catheterization disclosed normal 
coronary arteries with left ventricular dysfunction.  The 
veteran reported an episode of chest pain prior to admission 
lasting for five minutes with shortness of breath and 
weakness.  EKG on admission showed sinus pattern with left 
bundle branch block.  Radiologic examination of the lungs 
disclosed hyperinflation and evidence of forced respirations 
and left apical density.  Pulmonary function testing 
disclosed moderate chronic obstructive pulmonary disease.  
Findings of left upper lobe density on radiologic examination 
of the lungs was felt to be secondary to the previous history 
of TB and lobectomy.

The summary of a November 1994 to December 1994 VA 
hospitalization reflects that the assigned diagnoses were 
chronic obstructive pulmonary disease with acute 
exacerbation, cardiomyopathy, probably alcoholic, with left 
bundle branch block and left ventricular systolic 
dysfunction, alcohol abuse, heavy chronic cigarette smoking, 
congestive heart failure, history of PTB, status post partial 
lobectomy, left lung, and right shoulder pain, etiology 
unknown.  The veteran complained of increasing shortness of 
breath with wheezing and a tight productive cough.  His main 
complaint was diffuse pain in the right shoulder area 
extending down to the proximal right arm.  It was felt that 
increased interstitial markings noted on radiologic 
examination of the right lung might be a lung tumor.  He 
refused further evaluation of that finding.

In March 2000, the veteran's representative requested a 
medical opinion.  In a March 2000 medical statement, RHG, MD, 
briefly states that the veteran died of a heart attack and 
had previously undergone removal of a portion of the lung due 
to tuberculosis.  Dr. RHG opined that there was "a probable 
cause of the effect related to removal of a portion of his 
lung with his heart disease."

Dr. RHG provided a June 2000 medical opinion that a lung 
resection associated with PTB caused low oxygen delivery to 
the blood.  He stated that it remained his opinion that the 
veteran's PTB was "a major contributing factor" to the 
veteran's heart attack and ultimate death.

In June 2000, a VA physician opined that pulmonary TB was not 
a common risk factor for coronary heart disease.  He further 
opined that although severe lung disease can cause pulmonary 
hypertension and subsequent heart disease, heart disease of 
such etiology is not usually coronary artery in nature.  
Therefore, the medical examiner opined, it was not as likely 
as not that the veteran's tuberculosis was a significant 
factor in the veteran's death from coronary artery disease.

A private medical opinion from WDH, MD, dated in July 2000 
and submitted in August 2000, indicated that the veteran's 
service-connected pulmonary disease could not be ruled out as 
a primary cause of the veteran's death.  In particular, the 
physician opined that it was possible that the underlying 
pulmonary lung disease led to a primary respiratory arrest 
rather than a cardiac event and was a conceivable source of 
the veteran's cardiopulmonary arrest.  The physician noted 
that the veteran had a normal cardiac catheterization shortly 
before his death.  The physician further opined that the 
veteran's pulmonary disease seemed to be a combination of 
previous pneumonectomy for TB and superimposed chronic 
asthmatic bronchitis and emphysema.  

Another VA review was conducted, with the reviewers providing 
a September 2000 opinion that the veteran's claims file, 
including the opinions of Dr. RHG and Dr. WDH, were reviewed.  
The reviewers noted that the veteran's bronchitis was more 
likely than not due to smoking or etiology other than 
service-connected PTB.  The reviewers again opined that the 
veteran's coronary artery disease was not due to his service-
connected tuberculosis and that it was not at least as likely 
as not that the veteran's tuberculosis was a significant 
factor in his death.  

Following Remand of the claims, the emergency room note from 
the veteran's December 1994 terminal hospitalization was 
obtained.  The emergency room summary reflects that the 
veteran was found by the appellant with gasping respirations 
and turning blue.  When the ambulance arrived, he was in 
ventricular fibrillation.  He was defibrillated three times 
and ventricular fibrillation changed to an agonal rhythm.  In 
the emergency room, he had a bradycardic agonal rhythm at 
times, but no pulse was found, and his cardiac rhythm could 
not be restarted despite all resuscitation efforts.  

In January 2004, the Board requested a medical opinion.  In 
an opinion prepared in January 2004, the reviewer stated that 
the veteran's PO2 level of 81 percent, disclosed on pulmonary 
function examination in September 1994, was not low enough to 
cause left ventricular dysfunction.  The reviewer opined that 
that this PO2 level contradicted the opinion expressed by Dr. 
RHG that the veteran's low oxygen delivery might have caused 
right heart failure, triggering the events leading to his 
death.  The reviewer concluded that the description of the 
events at the time of his cardiopulmonary arrest, including 
the wife's description that he was gasping for breath and 
turning blue and that he was in ventricular fibrillation when 
the rescue squad arrived, were consistent with cardiac arrest 
due to cardiomyopathy.  The reviewer concluded that it was 
not likely that the veteran's death was related to TB 
incurred in service or partial lobectomy performed to treat 
the TB.  


Criteria

Dependency and indemnity compensation benefits (DIC) are 
warranted if the evidence shows that service-connected 
disability either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of or entitled to receive, but for 
receipt of retired pay, compensation at the time of death for 
a service-connected disability which had been totally 
disabling for a specified period of time.  38 U.S.C.A. § 
1318.

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Upon the death of a veteran, accrued benefits are paid first 
to any living spouse of the deceased veteran, then to any 
living children, in pertinent part.  In all other cases, only 
so much of the accrued benefit may be paid as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  Among the requirements for accrued benefits is 
that the claim for accrued benefits be filed within one year 
after the date of death of the individual with respect to 
whom such benefits are sought. 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312;  see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).


Service Connection for PTB for Accrued Benefits Purposes

The claims file before the Board is a rebuilt file, 
constructed because the claims file compiled during the 
veteran's lifetime cannot now be located.  The rebuilt claims 
file does not include a copy of a rating decision proximate 
to the veteran's service.  The rebuilt file also includes a 
January 1995 statement from the appellant's representative 
indicating that a "death claim" had been submitted.  The 
only claim adjudicated prior to 1998 was a claim for burial 
benefits.  It appears to the Board that the appellant did 
submit a claim for accrued benefits within one year following 
the veteran's death, as required under 38 U.S.C.A. § 5121(c).

A service organization indicated that the veteran did file a 
claim for service connection in 1952.  Apparently, that claim 
was denied.  No written documentation as to why that claim 
was denied has been located.  The RO has proffered a 
statement that the claim must have been denied because the 
veteran elected retired pay instead of VA compensation.  

The service organization has indicated a belief that the 
claim was denied because service medical records were not 
obtained.  The only objective evidence the Board has is that 
the veteran's service medical records were first associated 
with the claims folder in 1998.

Service medical records obtained in December 1998 reflect 
that, if the service medical records had been available at 
the time of the original claim for compensation, the veteran 
would have been granted service connection for tuberculosis 
passed directly due to military service, and he would have 
been asked whether he wished to elect to receive VA 
disability compensation in lieu of his military disability 
retired pay.  Records reflect that his military retired pay, 
following a cost of living increase in 1979, was $205.30 
monthly.

In the absence of any contemporaneous evidence, the Board 
finds either explanation of the apparent denial of the 
veteran's 1952 claim equally likely.  Where there is 
reasonable doubt as to the conclusion to be drawn from the 
evidence of record, 38 U.S.C.A. § 5107(b) requires that 
reasonable doubt be resolved in favor of the claimant for 
veterans' benefits.  With resolution of reasonable doubt in 
the appellant's favor, the Board finds that the evidence of 
record establishes that service connection for PTB was 
warranted at the time of the veteran's death.


Service Connection for the Cause of the Veteran's Death

The veteran was not granted service connection for any 
disability during his lifetime.  Therefore, the question 
presented by the appellant's claim of entitlement to service 
connection for cause of death is whether PTB, for which 
service connection was warranted, although not granted during 
the lifetime of the veteran, may be considered a principal or 
contributory cause of his death.  

When a proposition is medical in nature, such as medical 
etiology, diagnosis, or causation, then usually only evidence 
founded on medical expertise, as opposed to evidence 
consisting of lay opinion or assertions, will be considered 
competent to address it.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  The appellant, who appears to be a layperson 
rather than someone trained in medicine, cannot provide 
competent medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a lay person is not competent to 
diagnose disability or opine as to its etiology).

As noted, the veteran's death certificate shows that the 
immediate cause of death in 1994 was cardiopulmonary arrest.  
The appellant has stated her belief that the veteran's 
service-connected lung problems caused pulmonary arrest or 
caused or contributed to any cardiac disorder which led to 
cardiac arrest.

Several medical opinions as to whether the veteran's service-
connected PTB was a primary cause or a significant 
contributing factor to the veteran's death have been 
rendered.  Dr. RHG provided two opinions, one in March 2000 
and one in June 2000, liking the veteran's death to his 
service-connected PTB.  In the June 2000 opinion, Dr. RHG 
explained that the rationale for his opinion was that the 
service-connected PTB caused low oxygen delivery, which was a 
major contributing factor to the veteran's cardiac disorders.  

However, the reviewer who provided a January 2004 opinion 
noted that the reports of examinations of the oxygen in the 
veteran's blood disclosed that the amount of oxygen in his 
blood was not low enough to damage the veteran's heart.  As 
an example, the reviewer cited the September 1994 blood gas 
results, which disclosed PO2 of 81.  The Board finds that the 
January 2004 opinion is more persuasive than Dr. RHG's 
opinion.  Dr. RHG did not describe any objective evidence in 
the veteran's case on which he based his conclusion that the 
veteran's low oxygenation damaged his heart.  In contrast, 
the reviewer who provided the January 2004 opinion described 
the specific, objective evidence or record on which his 
opinion was based and cited evidence associated with the 
claims file.  

Dr. WDH also expressed an opinion that the veteran's service-
connected PTB could not be ruled out as primary cause of the 
veteran's death, and noted that it was possible that 
underlying pulmonary disease led to pulmonary arrest, which 
triggered the cardiopulmonary arrest that caused the 
veteran's death.  While Dr. WDH's opinion is favorable to the 
appellant's claim, it is only weakly persuasive.  Dr. WDH 
stated that the possibility of such cause for the veteran's 
death could be ruled out, but he did not provide an opinion 
that it was at least as likely as not that the veteran's 
service-connected pulmonary problems, as distinguished from 
non-service-connected pulmonary disorders, were the cause of 
his death.  

In contrast, the January 2004 opinion, as well as the June 
2000 and September 2000 VA opinions, each state that it is 
less than likely or was not at least as likely as not that 
the veteran's PTB was a significant factor in his death.

The preponderance of the medical evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.


DIC Pursuant to 38 U.S.C.A. § 1318

As noted above, 38 U.S.C.A. § 1318(b)(1) provides for DIC for 
a surviving spouse or child of a deceased veteran who was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.




Prior to January 21, 2000, 38 C.F.R. § 3.22(a)(2) provided 
for DIC under 38 U.S.C.A. § 1318 if the veteran was in 
receipt of or "for any reason" was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for a service-connected disablement that was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.

In view of the "for any reason" language of the earlier 
version in effect prior to January 21, 2000, 38 C.F.R. § 
3.22(a)(2) was interpreted as providing for an award of DIC 
if the "evidence in the veteran's claims file or VA custody 
prior to the veteran's death and the law then or subsequently 
made retroactively applicable" establish that he 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for service- 
connected disability for a period of ten years immediately 
preceding death.  Green v. Brown, 10 Vet. App. 111 (1997); 
see also Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998).

Effective January 21, 2000, 38 C.F.R. § 3.22(a) was revised 
to provide that even though a veteran died of non-service-
connected causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if the veteran's death was not 
the result of his or her own willful misconduct, and at the 
time of death, he was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death or totally 
disabling continuously since release from active duty and for 
at least 5 years immediately preceding death.  


38 C.F.R. § 3.22(b)(3) provides that "entitled to receive"' 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(c) provides 
that for purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability.

The Federal Circuit addressed a challenge to the validity of 
the revised 38 C.F.R. § 3.22 and found a conflict between 
that regulation and 38 C.F.R. § 20.1106, which implemented 38 
U.S.C.A. § 1311(a)(2), a statute identical to 38 U.S.C.A. 
§ 1318.  The Federal Circuit stayed adjudication of claims 
for DIC under 38 U.S.C.A. § 1318 where the outcome was 
dependent on the revised 38 C.F.R. § 3.22, pending expedited 
rulemaking.  See National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  On April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations for benefits under 38 U.S.C.A. 
§ 1311(a)(2).  Thus, 38 C.F.R. § 20.1106 was amended to 
conform with the revised 38 C.F.R. § 3.22.

Because this appeal stems from a rating decision rendered 
when the prior version of 38 C.F.R. § 3.22 was in effect, and 
that version is more favorable to the appellant, the Board 
still must address the "hypothetical entitlement" aspect of 
this case, even though this is no longer a valid basis of 
recovery.  VAOGCPREC 7-03.

The question before the Board, then, is whether the veteran 
could have been evaluated as totally disabled, either or a 
schedular basis or on the basis of total disability due to 
individual unemployability, for PTB.  Chronic active 
pulmonary tuberculosis is rated as 100 percent disabling.  38 
C.F.R. § 4.97, Diagnostic Code (DC) 6730.  

However, the medical evidence of record, as noted in the 
January 2004 medical opinion, including radiological 
examinations of the veteran's lungs and laboratory 
examination of the sputum, establish that the veteran's PTB 
was inactive.  

Public Law 90-493 repealed section 356 of title 38, United 
States Code which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  38 C.F.R. § 4.89. 

Where a veteran was entitled to compensation on August 19, 
1968, 38 C.F.R. § 4.97, DCs 6701-6724 provide criteria for 
evaluating chronic PTB.  A 100 percent evaluation is 
warranted for active PTB and for inactive PTB for two years 
following the date inactivity.  Thereafter for four years, or 
in any event, to six years after the date of inactivity, a 50 
percent evaluation is warranted.  For the next 5 years, or to 
11 years after the date of inactivity, a 30 percent 
evaluation is warranted.  

A 30 percent is also warranted following far-advanced lesions 
diagnosed at any time while the disease process was active.  
In cases where there were moderately advanced lesions during 
the active stage, etc., a 20 percent evaluation is warranted.  
Otherwise, a zero percent evaluation is warranted for 
inactive PTB.  38 C.F.R. § 4.97, DC 6722.  The permanent 30 
percent and 20 percent evaluations for inactive PTB are not 
to be combined with evaluations for other respiratory 
disabilities.  Id.

Under the new criteria contained in DC 6731 pertaining to 
PTB, where entitlement was effective after August 19, 1968 
(effective October 7, 1996), chronic inactive PTB is rated on 
specific medical findings; residuals are rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis, under DC 6600.  Thoracoplasty is rated as removal 
of ribs under DC 5297.  38 C.F.R. § 4.97, DC 6731.  




In this case, the specific findings were residuals of 
lobectomy and rib resection.  However, pulmonary function 
tests conducted in September 1994, a few months prior to the 
veteran's death, disclosed a ratio of forced expiratory 
volume in one second (FEV-1) to forced vital capacity (FVC) 
of 63 percent.  

A 30 percent evaluation is assigned under 38 C.F.R. § 4.97, 
DC6600 or 6602 where the ratio of FEV-1 to FVC is 56 percent 
or higher.  DLCO was 57 percent.  A 30 percent evaluation is 
assigned where DLCO is 56 percent or higher.  Thus, the 
evidence of record establishes that the veteran did not meet 
the criteria for a schedular evaluation in excess of 30 
percent for residuals of PTB under current regulations.

Although not evaluated in a VA rating decision, a graduation 
of ratings for the veteran's PTB is evident in the reports of 
the veteran's service department evaluations for purposes of 
the disability retired list.  The evidence of record, when 
viewed in the light most favorable to the veteran, and under 
the regulations most favorable to him, reflects that he would 
not have been entitled to hypothetical entitlement to a total 
evaluation for PTB under either the prior regulations, under 
the current regulations applicable to TB established prior to 
August 1968, or under current regulations for evaluating PTB.  

The Board finds that the evidence of record reflects that the 
veteran was employed, full-time, for many years after his 
service-connected PTB became inactive, so it would be 
unreasonable to find that he was entitled to a total 
disability evaluation based on individual unemployability due 
to service-connected PTB.  38 C.F.R. § 4.16 (2003); 38 C.F.R. 
§ 4.16 (as in effect prior to November 7, 1996).


Although the set of regulations to be considered in 
hypothetical evaluation of the veteran's entitlement to a 
total schedular evaluation prior to his death for the 
requisite period of time for DIC benefits entitlement for the 
appellant is complex, encompassing both prior and revised 
regulations for evaluation of PTB and for total disability 
based on individual unemployability and regulations 
applicable to evaluation of the veteran's PTB residuals, the 
Board has considered each of the potentially-applicable 
regulations to determine whether the veteran would, 
hypothetically, have been entitled to a total schedular 
evaluation for service-connected PTB under any version of any 
applicable regulation.  

The Board concludes that the veteran would not have been 
awarded a total schedular evaluation for his service-
connected PTB once it became inactive.  As the veteran's PTB 
became inactive more than 35 years prior to his death, the 
Board finds that the preponderance of the evidence is against 
a determination that the veteran might have been entitled to 
a total schedular evaluation for PTB at any time during the 
10-year period prior to his death.

Even under the CAVC's "hypothetically entitled to receive" 
theory, entitlement to DIC benefits under section 1318 would 
not be warranted as there is no persuasive evidence of record 
to show that the veteran would have been entitled to receive 
a total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor to DIC 
benefits under section 1318.  The claim for DIC benefits 
under 38 U.S.C.A. § 1318 must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for tuberculosis, for the 
purpose of accrued benefits, is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



